Exhibit 10.1

 

NewStar Financial, Inc.     1 _    

RESTRICTED CASH INCENTIVE PLAN AGREEMENT WITH EMPLOYEE

THIS AGREEMENT, dated as of February 14, 2014 between NewStar Financial, Inc. a
Delaware corporation (the “Company”), and [EMPLOYEE] (the “Employee”).

W I T N E S S E T H

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:

 

1. Grant, Vesting and Forfeiture of Cash Units.

(a) Grant. Subject to the provisions of this Agreement and to the provisions of
the NewStar Financial, Inc. 2006 Incentive Plan, as amended and restated to date
and as it may be amended hereafter, (the “Plan”), the Company hereby grants to
the Employee, as of February 14, 2014 (the “Grant Date”), [—] Restricted Cash
Units (the “Restricted Cash Units”), each with respect to one unit equaling one
dollar of grant date value. All capitalized terms used herein, to the extent not
defined, shall have the meaning set forth in the Plan.

(b) Vesting during the Restriction Period. Subject to the terms and conditions
of this Agreement, the Restricted Cash Units shall vest and no longer be subject
to any restriction on the anniversaries of the Grant Date set forth below (the
period during which restrictions apply, the “Restriction Period” and each of the
anniversaries of the Grant Date a “Settlement Date”):

 

Vesting Dates (Anniversaries of Grant Date)

   Percentage of Total
Grant Vesting  

First Anniversary

     33.3 % 

Second Anniversary

     33.3 % 

Third Anniversary

     33.3 % 

(c) Termination of Employment. The treatment of Restricted Cash Units upon a
Termination Event (as defined in the Employment Agreement ) shall be in
accordance with the terms of the Restated Employment Agreement dated as of
October 9, 2013 between the Employee and the Company (the “Employment
Agreement”).

 

2. Settlement of Units.

Subject to Section 5 (pertaining to the withholding of taxes), as soon as
practicable after the applicable Settlement Date, and in no event later than 30
days after such date, the Company shall deliver to the Employee or his or her
personal representative, an amount in cash equal to the value of the vested
Restricted Cash Units (plus any applicable earnings based on a deemed
investment) on the applicable Settlement Date. For avoidance of doubt,
notwithstanding the lapse of a Restriction Period, the Settlement Dates shall be
fixed in accordance with Section 409A of the Code.

 

3. Nontransferability of the Restricted Cash Units.

During the Restriction Period and until such time as the Restricted Cash Units
are ultimately settled as provided in Section 2 above, the Restricted Cash Units
shall not be transferable by the Employee by means of sale, assignment,
exchange, encumbrance, pledge, hedge or otherwise. Any purported or attempted
transfer of such rights shall be null and void.

 

4. Payment of Transfer Taxes, Fees and Other Expenses.

The Company may deduct any and all original issue taxes and Cash transfer taxes
that may be imposed on the settlement of the Restricted Cash Units, together
with any and all other fees and expenses necessarily incurred by the Company in
connection therewith.



--------------------------------------------------------------------------------

NewStar Financial, Inc.      2 _     

 

5. Taxes and Withholding.

No later than the date as of which an amount first becomes includible in the
gross income of the Employee for federal, state, local, foreign income,
employment or other tax purposes with respect to any Restricted Cash Units, the
Employee shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, all federal, state, local and foreign taxes
that are required by applicable laws and regulations to be withheld with respect
to such amount. The obligations of the Company under this Agreement shall be
conditioned on compliance by the Employee with this Section 5, and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Employee, including deducting such amount
from the delivery of cash upon settlement of the Restricted Cash Units that
gives rise to the withholding requirement.

 

6. Notices.

All notices and other communications under this Agreement shall be deemed to
have been sufficiently given or served for all purposes when telecopied,
delivered by hand, or received by overnight courier, or registered or certified
mail, return receipt requested, postage prepaid addressed to the party to
receive such notice as follows:

If to the Employee:

At the most recent address

on file at the Company.

If to the Company:

NewStar Financial, Inc.

500 Boylston Street, Suite 1250

Boston, MA 02116

Facsimile: (617) 830-0010

Attn: Jennifer H. Muldoon

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 6.

 

7. Effect of Agreement.

This Agreement is personal to the Employee and, without the prior written
consent of the Company, shall not be assignable by the Employee otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Employee’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.

 

8. Laws Applicable to Construction; Consent to Jurisdiction.

The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Restricted Cash Units are subject to the terms and
conditions of the Plan, which is hereby incorporated by reference.

 

9. Severability.

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.



--------------------------------------------------------------------------------

NewStar Financial, Inc.      3 _     

 

10. Conflicts and Interpretation.

In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (a) interpret the Plan, (b) prescribe, amend and rescind
rules and regulations relating to the Plan, and (c) make all other
determinations deemed necessary or advisable for the administration of the Plan.
The Employee hereby acknowledges that a copy of the Plan has been made available
to him and agrees to be bound by all the terms and provisions thereof. The
Employee and the Company each acknowledges that this Agreement (together with
the Plan) and the Employment Agreement constitute the entire agreement and
supersedes all other agreements and understandings, both written and oral, among
the parties or either of them, with respect to the subject matter hereof.

 

11. Amendment.

The Company may modify, amend or waive the terms of this award of Restricted
Cash Units, prospectively or retroactively, but no such modification, amendment
or waiver shall materially impair the rights of the Employee without his or her
consent, except as required by applicable law, tax rules or accounting rules.
The waiver by either party of compliance with any provision of this Agreement
shall not operate or be construed as a waiver of any other provision of this
Agreement, or of any subsequent breach by such party of a provision of this
Agreement.

 

12. Section 409A.

It is the intention of the Company that the Restricted Cash Units shall either
(a) not constitute “nonqualified deferred compensation” as defined under
Section 409A of the Code or (b) comply in all respects with the requirements of
Section 409A of the Code and the regulations promulgated thereunder, such that
no delivery of cash pursuant to this Agreement will result in the imposition of
taxation or penalties as a consequence of the application of Section 409A of the
Code. Cash in respect of any Restricted Cash Units that (i) constitute
“nonqualified deferred compensation” as defined under Section 409A of the Code
and (ii) vest as a consequence of the Employee’s termination of employment shall
not be delivered until the date that the Employee incurs a “separation from
service” within the meaning of Section 409A of the Code (or, if the Employee is
a “specified employee” within the meaning of Section 409A of the Code and the
regulations promulgated thereunder, the date that is six months following the
date of such “separation from service”). If the Company determines after the
Grant Date that an amendment to this Agreement is necessary to ensure the
foregoing, it may, notwithstanding Section 12, make such an amendment, effective
as of the Grant Date or any later date, without the consent of the Employee.

 

13. Headings.

The headings of Sections herein are included solely for convenience of reference
and shall not affect the meaning or interpretation of any of the provisions of
this Agreement.

 

14. Counterparts.

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.

[The remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

NewStar Financial, Inc.      4 _     

 

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Employee has hereunto set the Employee’s hand.

 

 

   

 

DATE     EMPLOYEE     Name:       NEWSTAR FINANCIAL, INC.     By:  

 

    Name:       Tile:  